Exhibit 10.24

OneBeacon Long- Term Incentive Plan

1.             PURPOSE

The purpose of the OneBeacon Long-Term Incentive Plan (the “Plan”) is to advance
the interests of OneBeacon Insurance Group, Ltd. (the “Company”) and its
stockholders by providing long-term incentives to certain executives,
consultants and directors of the Company and of its subsidiaries.

2.             ADMINISTRATION

Prior to the initial public offering of the Company’s common shares (the “IPO”),
the Plan shall be administered by the compensation committee of the board of
directors of White Mountains Insurance Group, Ltd.  After the IPO, the Plan
shall be administered by the Compensation Committee (the “Committee”) of the
Board of Directors (the “Board”) of the Company;  provided that each member of
the Committee qualifies as (a) a “non-employee director” under Rule 16b-3 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and (b) an
“outside director” under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”).  In the event that any member of the Committee does not so
qualify, the Plan shall be administered by a sub-committee of Committee members
who do so qualify.  If it is later determined that one or more members of the
Committee do not so qualify, actions taken by the Committee prior to such
determination shall be valid despite such failure to qualify.

The Committee shall have exclusive authority to select the employees, directors
and consultants to be granted awards under the Plan (“Awards”), to determine the
type, size and terms of the Awards and to prescribe the form of the instruments
embodying Awards.  With respect to Awards made to directors and consultants, the
Committee shall, and with respect to employees may, specify the terms and
conditions applicable to such Awards in an Award agreement.  The Committee shall
be authorized to interpret the Plan and the Awards granted under the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan and
to make any other determinations which it believes necessary or advisable for
the administration of the Plan.  In connection with any Award, the Committee in
its sole discretion may provide for vesting provisions that are different from
the default vesting provisions that are contained in the Plan and such
alternative provisions shall not be deemed to conflict with the Plan.  The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award in the manner

A-1


--------------------------------------------------------------------------------


 

and to the extent the Committee deems desirable to carry it into effect.  Any
decision of the Committee in the administration of the Plan, as described
herein, shall be final and conclusive.  The Committee may act only by a majority
of its members in office, except that the members thereof may authorize any one
or more of their number or any officer of the Company to execute and deliver
documents on behalf of the Committee.  No member of the Company shall be liable
for anything done or omitted to be done by him or by any other member of the
Committee in connection with the Plan, except for his own willful misconduct or
as expressly provided by statute.

3.             PARTICIPATING SUBSIDIARIES

If a subsidiary of the Company wishes to participate in the Plan and its
participation shall have been approved by the Board, the Board of Directors of
the subsidiary shall adopt a resolution in form and substance satisfactory to
the Committee authorizing participation by the subsidiary in the Plan.  As used
herein, “subsidiary” shall mean a “subsidiary corporation” as defined in Section
424 (f) of the Code.

A subsidiary may cease to participate in the Plan at any time by action of the
Board or by action of the Board of Directors of such subsidiary, which latter
action shall be effective not earlier than the date of delivery to the Secretary
of the Company of a certified copy of a resolution of the subsidiary’s Board of
Directors taking such action.  Termination of participation in the Plan shall
not relieve a subsidiary of any obligations theretofore incurred by it under the
Plan.

4.             AWARDS

(a)                                   Eligible Participants .  Any employee,
director or consultant of the Company or any of its subsidiaries is eligible to
receive an Award hereunder.  The Committee shall select which eligible
employees, directors or consultants shall be granted Awards hereunder.  No
employee, director or consultant shall have a right to receive an Award
hereunder and the grant of an Award to an employee, director or consultant shall
not obligate the Committee to continue to grant Awards to such employee,
director or consultant in subsequent periods.

(b)                                  Type of Awards.  Awards shall be limited to
the following five types: (i) ”Stock Options,” (ii) “Stock Appreciation Rights,”
(iii) “Restricted Stock,” (iv) “Performance Shares” and (v) “Performance Units.”
 Stock Options, which include “Incentive Stock Options” and other stock options
or combinations thereof, are rights to purchase shares of Common Stock of the
Company (“Shares”).  A Stock Appreciation Right is a right to receive, without
payment to the Company, cash and/or Shares in lieu of

A-2


--------------------------------------------------------------------------------


 

the purchase of Shares under the Stock Option to which the Stock Appreciation
Right relates.

(c)                                   Maximum Number of Shares That May Be
Issued.  A maximum of 3,750,000(1) Shares (subject to adjustment as provided in
Section 15) may be granted at target pursuant to Awards made under the Plan and,
accordingly, up to 7,500,000 Shares (subject to adjustment as provided in
Section 15) may be issued by the Company in satisfaction of its obligations with
respect to such Award grants.  For purposes of the foregoing, the exercise of a
Stock Appreciation Right shall constitute the issuance of Shares equal to the
Shares covered by the related Stock Option.  If any Shares issued as Restricted
Stock shall be repurchased pursuant to the Company’s option described in Section
6 below, or if any Shares issued under the Plan shall be reacquired pursuant to
restrictions imposed at the time of issuance, such Shares may again be issued
under the Plan.

(d)                                  Rights With Respect to Shares.

(i)                                      A participant to whom Restricted Stock
has been issued shall have prior to the expiration of the Restricted Period or
the earlier repurchase of such Shares as herein provided, ownership of such
Shares, including the right to vote the same and to receive dividends thereon,
subject, however, to the options, restrictions and limitations imposed thereon
pursuant hereto.

(ii)                                   A participant to whom Stock Options,
Stock Appreciation Rights or Performance Shares are granted (and any person
succeeding to such participant’s rights pursuant to the Plan) shall have no
rights as a shareholder with respect to any Shares issuable pursuant thereto
until the date of the issuance of a stock certificate (whether or not delivered)
therefor.  Except as provided in Section 15, no adjustment shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, securities or other property) the record date for which is
prior to the date such stock certificate is issued.

(iii)                                The Company, in its discretion, may hold
custody during the Restricted Period of any Shares of Restricted Stock

5.             STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

The Committee may grant to participants Stock Options (including, in its
discretion, Stock Appreciation Rights).  The maximum of Shares with

(1)           Assuming 100,000,000 shares outstanding, this would represent 2.5%
of total shares outstanding at target.

A-3


--------------------------------------------------------------------------------


 

respect to which Stock Options and Stock Appreciation Rights (not including
Stock Appreciation Rights attached to Stock Options) may be issued to a
participant in one year is 2,500,000.  Each Stock Option shall comply with the
following terms and conditions:

(a)                                   The per share exercise price shall not be
less than the greater of (i) the fair market value per Share at the time of
grant, as determined in good faith by the Committee, or (ii) the par value per
Share.  However, the exercise price of an Incentive Stock Option granted to a
participant who owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or of a subsidiary (a “Ten
Percent Participant”) shall not be less than the greater of 110% of such fair
market value, or the par value per Share.

(b)                                  The Committee shall initially determine the
number of Shares to be subject to each Stock Option.  The number of Shares
subject to a Stock Option will subsequently be reduced on a Share-for-Share
basis to the extent that Shares under such Stock Option are used to calculate
the cash and/or Shares received pursuant to exercise of a Stock Appreciation
Right attached to such Stock Option.

(c)                                   The Stock Option shall not be transferable
by the optionee otherwise than by will or the laws of descent and distribution,
and shall be exercisable during his lifetime only by him.

(d)                                  The Stock Option shall not be exercisable:

(i)                                      after the expiration of ten years from
the date it is granted (or such earlier date specified in the grant of the Stock
Option) and may be exercised during such period only at such time or times as
the Committee may establish;

(ii)                                   unless payment in full is made for the
Shares being acquired thereunder at the time of exercise (including any federal,
state or local income or other taxes which the Committee determines are required
to be withheld in respect of such shares); such payment shall be made (A) in
United States dollars by cash or check, (B) by tendering to the Company Shares
owned by the person exercising the Stock Option and having a fair market value
equal to the cash exercise price thereof, such fair market value to be
determined in such reasonable manner as may be provided for from time to time by
the Committee or as may be required in order to comply with or to conform to the
requirements of any applicable or relevant laws or regulations, (C) if there
shall be a public market for the Shares at such time, subject to such rules as
may be established by the Committee, through delivery of irrevocable
instructions to a broker to sell a number of Shares otherwise deliverable upon
the exercise

A-4


--------------------------------------------------------------------------------


 

of the Stock Option and to deliver promptly to the Company an amount equal to
the exercise price, or (D) by a combination of United States dollars and Shares
pursuant to (A), (B) and/or (C) above;

(iii)                                by participants who were employees of the
Company or one of its subsidiaries at the time of the grant of the Stock Option
unless such participant has been, at all times during the period beginning with
the date of grant of the Stock Option and ending on the date three months prior
to such exercise, an officer or employee of the Company or a subsidiary, or of a
corporation, or a parent or subsidiary of a corporation, issuing or assuming the
Stock Option in a transaction to which Section 424(a) of the Code is applicable,
except that:

(A)                               if such person shall cease to be an officer or
employee of the Company or one of its subsidiary corporations solely by reason
of a period of Related Employment as defined in Section 10, he may, during such
period of Related Employment (but in no event after the Stock Option has expired
under the provisions of Section 5(d)(i) hereof), exercise such Stock Option as
if he continued to be such an officer or employee; or

(B)                                 if an optionee shall become disabled as
defined in Section 9 he may, at any time within three years of the date he
becomes disabled (but in no event after the Stock Option has expired under the
provisions of Section 5(d)(i) hereof), exercise the Stock Option with respect to
(i) any Shares as to which he could have exercised the Stock Option on the date
he became disabled and (ii) if the Stock Option is not fully exercisable on the
date he becomes disabled, the number of additional Shares as to which the Stock
Option would have become exercisable had he remained an employee through the
next date on which additional Shares were scheduled to become exercisable under
the Stock Option; or

(C)                                 if an optionee shall die while holding a
Stock Option, his executors, administrators, heirs or distributees, as the case
may be, at any time within one year after the date of such death (but in no
event after the Stock Option has expired under the provisions of Section 5(d)(i)
hereof), may exercise the Stock Option with respect to (i) any Shares as to
which the decedent could have exercised the Stock Option at the time of his
death, and if the Stock Option is not fully exercisable on the date of his
death, the number of

A-5


--------------------------------------------------------------------------------


 

additional Shares as to which the Stock Option would have become exercisable had
he remained an employee through the next date on which additional Shares were
scheduled to become exercisable under the Stock Option; provided, however, that
if death occurs during the three-year period following a disability as described
in Section 5(d)(iii)(B) hereof or any period following a voluntary termination
(including retirement) in respect of which the Committee has exercised its
discretion to grant continuing exercise rights as provided in Section
5(d)(iii)(D) hereof, the Stock Option shall not become exercisable as to any
Shares in addition to those as to which the decedent could have exercised the
Stock Option at the time of his death; or

(D)                                if such person shall voluntarily terminate
his employment with the Company (including retirement), the Committee, in its
sole discretion, may determine that the optionee may exercise the Stock Option
with respect to some or all of the Shares subject to the Stock Option as to
which it would not otherwise be exercisable on the date of his voluntary
termination provided, however, that in no event may such exercise take place
after the Stock Option has expired under the provisions of Section 5(d)(i)
hereof.

(e)                                   The aggregate market value of Shares
(determined at the time of grant of the Stock Option pursuant to Section 5(a) of
the Plan) with respect to which Incentive Stock Options granted to any
participant under the Plan are exercisable for the first time by such
participant during any calendar year may not exceed the maximum amount permitted
under Section 422(d) of the Code at the time of the Award grant.  In the event
this limitation would be exceeded in any year, the optionee may elect either (i)
to defer to a succeeding year the date on which some or all of such Incentive
Stock Options would first become exercisable or (ii) convert some or all of such
Incentive Stock Options into non-qualified Stock Options.

(f)                                     If the Committee, in its discretion, so
determines, there may be related to the Stock Option, either at the time of
grant or by amendment, a Stock Appreciation Right which shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee shall
impose, including the following:

(i)                                      A Stock Appreciation Right may be
exercised only:

(A)                               to the extent that the Stock Option to which
it relates is at the time exercisable, and

A-6


--------------------------------------------------------------------------------


 

(B)                                 if

(1)                                   in the case of a Stock Option other than
an Incentive Stock Option only, such Stock Option will expire by its terms
within 30 days (90 days if the optionee is at the time an officer of the Company
who is required to file reports pursuant to Section 16(a) of the Exchange Act);

(2)                                   the optionee has become disabled or ceased
to be an officer or employee by reason of his retirement with the approval of
the Committee in its sole discretion; or

(3)                                   the optionee has died.

However, if the Stock Option to which the Stock Appreciation Right relates is
exercisable and if the optionee is at the time an officer of the Company who is
required to file reports pursuant to Section 16(a) of the Exchange Act, the
Stock Appreciation Right may, subject to the approval of the Committee, be
exercised during such periods, as may be specified by the Committee;

(ii)                                   A Stock Appreciation Right shall entitle
the optionee (or any person entitled to act under the provisions of Section
5(d)(iii)(C) hereof) to surrender unexercised the related Stock Option (or any
portion of such Option) to the Company and to receive from the Company in
exchange therefor that number of Shares having an aggregate market value equal
to the excess of the market value of one Share (provided that, if such value
exceeds 150% of the per share exercise price specified in such Stock Option,
such value shall be deemed to be 150% of such Stock Option price) over the
exercise price of such Stock Option price per share, times the number of Shares
subject to the Stock Option, or portion thereof, which is so surrendered.  The
Committee shall be entitled to elect to settle the obligation arising out of the
exercise of a Stock Appreciation Right by the payment of cash equal to the
aggregate value of the Shares it would otherwise be obligated to deliver or
partly by the payment of cash and partly by the delivery of Shares.  Any such
election shall be made within 15 business days after the receipt by the
Committee of written notice of the exercise of the Stock Appreciation Right. 
The market value of a Share for this purpose shall be the market value thereof
on the last business day preceding the date of the election to exercise the
Stock Appreciation Right, provided that if notice of such election is

A-7


--------------------------------------------------------------------------------


 

received by the Committee more than three business days after the date of such
election (as such date of election is stated in the notice of election), the
Committee may, but need not, determine the market value of a Share as of the day
preceding the date on which the notice of election is received;

(iii)                                No fractional Shares shall be delivered
under this Section 5(f), but in lieu thereof a cash adjustment shall be made;
and

(iv)                               In the case of a Stock Appreciation Right
attached to an Incentive Stock Option, such Stock Appreciation Right shall only
be transferable when such Incentive Stock Option is transferable pursuant to
Section 5 (c) hereof.

(g)                                  Notwithstanding anything herein to the
contrary:

(i)                                      in the event a Change in Control as
defined in Section 11(a) occurs and within 24 months thereafter: (A) there is a
Termination Without Cause, as defined in Section 12, of an optionee’s
employment; or (B) there is a Constructive Termination as defined in Section 13,
of an optionee’s employment; or (C) there occurs an Adverse Change in the Plan,
as defined in Section 14, in respect of an optionee affecting any Award held by
such optionee and if the optionee then holds a Stock Option,

(A)                               in the case of a Termination Without Cause or
a Constructive Termination, the optionee may exercise the entire Stock Option,
at any time within 30 days of such Termination Without Cause or such
Constructive Termination (but in no event after the option has expired under the
provisions of Sections (5)(d)(i)), and

(B)                                 in the case of an Adverse Change in the
Plan, the optionee may exercise the entire Stock Option at any time after such
Adverse Change in the Plan in respect of him and prior to the date 30 days
following his termination of employment as a result of a Termination Without
Cause or a Constructive Termination (but in no event after the option has
expired under the provisions of Section 5(d) (i)).

6.             RESTRICTED STOCK

Each Award of Restricted Stock shall comply with the following terms and
conditions:

(a)                                   The Committee shall determine the number
of Shares to be issued to a participant pursuant to the Award.

A-8


--------------------------------------------------------------------------------


 

(b)                                  Shares issued may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, for such period from the date on which the
Award is granted (the “Restricted Period”) as the Committee shall determine. 
The Company shall have the option to repurchase the Shares subject to the Award
at such price as the Committee shall have fixed, in its sole discretion, when
the Award was made, which option will be exercisable if the participant’s
continuous employment with the Company or a subsidiary shall terminate for any
reason, except solely by reason of an event described in Section 6(c), prior to
the expiration of the Restricted Period or the earlier lapse of the option. 
Such option shall be exercisable on such terms, in such manner and during such
period as shall be determined by the Committee when the Award is made. 
Certificates for Shares issued pursuant to Restricted Stock Awards shall bear an
appropriate legend referring to the foregoing option and other restrictions. 
Any attempt to dispose of any such Shares in contravention of the foregoing
option and other restrictions shall be null and void and without effect.  If
Shares issued pursuant to a Restricted Stock Award shall be repurchased pursuant
to the option described above, the participant to whom the Award was granted, or
in the event of his death after such option become exercisable, his executor or
administrator, shall forthwith deliver to the Secretary of the Company any
certificates for the Shares awarded to the participant, accompanied by such
instruments of transfer, if any, as may reasonably be required by the Secretary
of the Company.  If the option described above is not exercised by the Company,
such option and the restriction imposed pursuant to the first sentence of this
Section 6(b) shall terminate and be of no further force and effect. 
Notwithstanding anything to the contrary in this Section 6(b), neither any
Restricted Period nor any option shall lapse to the extent the Company or any
subsidiary would be unable to take a deduction with respect to such lapse by
reason of Section 162(m) of the Code.

(c)                                   If a participant who has been in the
continuous employment of the Company or of a subsidiary shall:

(i)                                      die or become disabled (as defined in
Section 9) during the Restricted Period, the option of the Company to repurchase
(and any and all other restrictions on) a pro rata portion of the Shares awarded
to him under such Award shall lapse and cease to be effective as of the date on
which his death or disability occurs which shall be determined as follows: (A)
the number of Shares awarded under the Award multiplied by (B) a percentage, the
numerator of which is equal to the number of months elapsed in the Restricted
Period as of the date of death or disability (counting the month in which the
death or disability occurred as a full month) and the denominator of which is
equal to the number of months in the Restricted Period.

A-9


--------------------------------------------------------------------------------


 

(ii)                                   voluntarily terminate his employment with
the Company (including retirement) during the Restricted Period, the Committee
may determine that all or any portion of the option to repurchase and any and
all other restrictions on some or all of the Shares awarded to him under such
Award, if such option and other restrictions are still in effect, shall lapse
and cease to be effective as the date on which such voluntary termination or
retirement occurs.

(d)                                  In the event within 24 months after a
Change in Control as defined in Section 11(a) and during the Restricted Period:

(i)                                      there is a Termination Without Cause,
as defined in Section 12, of the employment of a participant;

(ii)                                   there is a Constructive Termination, as
defined in Section 13, of the employment of a participant; or

(iii)                                there occurs an Adverse Change in the Plan,
as defined in Section 14, in respect of a participant, then

the option to repurchase (and any and all other restrictions on) all Shares
awarded to him under his Award shall lapse and cease to be effective as of the
date on which such event occurs.

7.             PERFORMANCE SHARES

The grant of a Performance Share Award to a participant will entitle him to
receive, without payment to the Company, all or part of a specified amount (the
“Actual Value”) determined by the Committee, if the terms and conditions
specified herein and in the Award are satisfied.  Payment in respect of an Award
shall be made as provided in Section 7(h).  Each Performance Share Award shall
be subject to the following terms and conditions:

(a)                                   The Committee shall determine the target
number of Performance Shares to be granted to a participant.  The maximum number
of Performance Shares that may be earned by a participant for any single Award
Period of one year or longer shall not exceed 2,500,000.  Performance Share
Awards may be granted in different classes or series having different terms and
conditions.

(b)                                  The Actual Value of a Performance Share
Award shall be the product of (i) the target number of Performance Shares
subject to the Performance Share Award, (ii) the Performance Percentage (as
determined below) applicable to the Performance Share Award and (iii) the market
value of a Share on the date the Award is paid or becomes payable to the
participant.  The “Performance Percentage” applicable to a Performance Share
Award

A-10


--------------------------------------------------------------------------------


 

shall be a percentage of no less than 0% and no more than 200%, which percentage
shall be determined by the Committee based upon the extent to which the
Performance Objectives (as determined below) established for such Award are
achieved during the Award Period.  The method for determining the applicable
Performance Percentage shall also be established by the Committee.

(c)                                   At the time each Performance Share Award
is granted, the Committee shall establish performance objectives (“Performance
Objectives”) to be attained within the Award Period as the means of determining
the Performance Percentage applicable to such Award.  The Performance Objectives
shall be approved by the Committee (i) while the outcome for that Award Period
is substantially uncertain and (ii) no more than 90 days after the commencement
of the Award Period to which the Performance Objective relates or, if less than
90 days, the number of days which is equal to 25 percent of the relevant Award
Period.  The Performance Objectives established with respect to a Performance
Share Award shall be specific performance targets established by the Committee
with respect to one or more of the following criteria selected by the Committee:
(i) consolidated earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (ii) net income; (iii)
operating income; (iv) earnings per Share; (v) book value per Share; (vi) return
on stockholders’ equity; (vii) expense management; (viii) return on investment;
(ix) improvements in capital structure; (x) share price; (xi) combined ratio;
(xii) operating ratio; (xiii) profitability of an identifiable business unit or
product; (xiv) maintenance or improvement of profit margins; (xv) market share;
(xvi) revenues or sales; (xvii) costs; (xviii) cash flow; (xix) working capital;
(xx) return on assets; (xxi) customer satisfaction; (xxii) employee
satisfaction; (xxiii) economic value per Share, (xxiv) underwriting return on
capital and (xxv) underwriting return on equity.  The foregoing criteria may
relate to the Company, one or more of its subsidiaries or one or more of its
divisions, units, partnerships, joint ventures or minority investments, product
lines or products or any combination of the foregoing, and may be applied on an
absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, all as the Committee shall determine.  In
addition, to the degree consistent with Section 162(m) of the Code (or any
successor section thereto), the Performance Objectives may be calculated without
regard to extraordinary items.

(d)                                  The award period (the “Award Period”) in
respect of any grant of a Performance Share Award shall be such period as the
Committee shall determine commencing as of the beginning of the fiscal year of
the Company in which such grant is made.  An Award Period may contain a number
of performance periods; each performance period shall commence on or after the
first day of the Award Period and shall end no later than the last day of the
Award Period.  If the Committee does not specify in a

A-11


--------------------------------------------------------------------------------


 

Performance Share Award agreement or elsewhere the performance periods contained
in an Award Period, each 12-month period beginning with the first day of such
Award Period shall be deemed to be a performance period.

(e)                                   Except as otherwise determined by the
Committee, Performance Shares shall be canceled if the participant’s continuous
employment with the Company or any of its subsidiaries shall terminate for any
reason prior to the end of the Award Period, except by reason of a period of
Related Employment as defined in Section 10, and except as otherwise specified
in this Section 7(e) or in Section 7(f).  Notwithstanding the foregoing and
without regard to Section 7(g), if an employee participant shall:

(i)                                      while in such employment, die or become
disabled as described in Section 9 prior to the end of an Award Period, the
Performance Share Award for such Award Period shall be immediately canceled and
he, or his legal representative, as the case may be, shall receive as soon as
administratively feasible a payment in respect of such canceled Performance
Share Award equal to the product of (A)(i) the target number of Performance
Shares for such Award multiplied by (ii) a fraction, the numerator of which is
equal to the number of full or partial months within the Award Period during
which employee was continuously employed by the Company or its subsidiaries
(including, for this purpose, the month in which the death or disability
occurs), and the denominator of which is equal to the total number of months
within such Award Period, multiplied by (B) the market value of a Share on the
last day of the performance period in which the death or disability occurred,
multiplied by (C) the Performance Percentage determined by the Board to have
been achieved through the end of the performance period in which the death or
disability occurred (but which in no event shall be less than 50%); provided,
however, that no such continuation shall be deemed to have occurred for purposes
of applying Section 7(f) in the event of an Adverse Change in the Plan in
respect of the participant following a Change in Control; or

(ii)                                   retire with the approval of the Committee
in its sole discretion prior to the end of the Award Period, the Performance
Share Award for such Award Period shall be immediately canceled; provided that
the Committee in its sole discretion may determine to make a payment to the
participant in respect of such canceled Performance Share Award, and

(f)                                     If within 24 months after a Change in
Control as defined in Section 11(a):

(i)                                      there is a Termination Without Cause,
as defined in Section 12, of the employment of a participant;

A-12


--------------------------------------------------------------------------------


 

(ii)                                   there is a Constructive Termination, as
defined in Section 13, of the employment of a participant; or

(iii)                                there occurs an Adverse Change in the Plan,
as defined in Section 14, in respect of a participant (any such occurrence under
the above clauses (i), (ii) or (iii), a “Trigger Event”), then

with respect to Performance Share Awards that were outstanding on the date of
the Trigger Event (each, an “Applicable Award”), each such Applicable Award
shall be immediately canceled and, in respect thereof, such participant shall be
entitled to receive a cash payment equal to the product of (A) (i) the target
number of Performance Shares for such Applicable Award multiplied by (ii) a
fraction, the numerator of which is equal to the number of full months within
the Award Period during which the participant was continuously employed by the
Company or its subsidiaries, and the denominator of which is equal to the total
number of months within such Award Period, multiplied by (B) the greater of (i)
the market value of a Share immediately prior to the Change in Control and (ii)
the market value of a Share on the date the applicable Trigger Event occurs,
multiplied by (C) a Performance Percentage equal to 100%.  If following a Change
in Control, a Participant’s employment remains continuous through the end of an
Award Period, then the Participant shall be paid with respect to such Awards for
which he would have been paid had there not been a Change in Control and the
Actual Value shall be determined in accordance with Section 7(g) below.

(g)                                  Except as otherwise provided in Section
7(f), as soon as practicable after the end of the Award Period or such earlier
date as the Committee in its sole discretion may designate, the Committee shall
(i) determine, based on the extent to which the applicable Performance
Objectives have been achieved, the Performance Percentage applicable to an Award
of Performance Shares, (ii) calculate the Actual Value of the Performance Share
Award and (iii) shall certify the foregoing to the Board of Directors.  The
Committee shall cause an amount equal to the Actual Value of the Performance
Shares earned by the participant to be paid to him or his beneficiary.

(h)                                  Unless payment is deferred in accordance
with an election made by the participant in accordance with procedures adopted
by the Company, payment of any amount in respect of the Performance Shares shall
be made by the Company no later than 2 1/2 months after the end of the Company’s
fiscal year in which such Performance Shares are earned, and may be made in
cash, in Shares or partly in cash and partly in Shares as determined by the
Committee.

A-13


--------------------------------------------------------------------------------


 

8.             PERFORMANCE UNITS

The grant of a Performance Unit Award to a participant will entitle him to
receive, without payment to the Company, all or part of a specified amount (the
“Earned Value”) determined by the Committee, if the terms and conditions
specified herein and in the Award are satisfied.  Payment in respect of a
Performance Unit Award shall be made as provided in Section 8(h).  Each
Performance Unit Award shall be subject to the following terms and conditions:

(a)                                   The Committee shall determine the target
number of Performance Units to be granted to a participant.  The maximum Earned
Value that may be earned by a participant for Performance Units for any single
Award Period of one year or longer shall not exceed $25,000,000.  Performance
Unit Awards may be granted in different classes or series having different terms
and conditions.

(b)                                  The Earned Value of an Award of Performance
Units shall be the product of (i) the target number of Performance Units subject
to the Performance Unit Award, (ii) the Performance Percentage (as determined
below) applicable to the Performance Unit Award and (iii) the Value (as
determined below) of a Unit on the date the Award is paid or becomes payable to
the employee.  The “Performance Percentage” applicable to a Performance Unit
Award shall be a percentage of no less than 0% and no more than 200%, which
percentage shall be determined by the Committee based upon the extent to which
the Performance Objectives (as determined below) established for such Award are
achieved during the Award Period.  The method for determining the applicable
Performance Percentage shall also be established by the Committee.  The “Value”
of a Unit shall be determined by multiplying $100 by the sum of (i) 100% and
(ii) the aggregate standard pre-tax insurance return-on-equity of the Company,
any of its subsidiaries or any combination thereof as set forth in the Award
Agreement over the Award Period (or such earlier date as required by the Plan),
as determined in good faith by the Committee.

(c)                                   At the time each Performance Unit Award is
granted the Committee shall establish performance objectives (“Performance
Objectives”) to be attained within the Award Period as the means of determining
the Performance Percentage applicable to such Award.  The Performance Objectives
shall be approved by the Committee (i) while the outcome for that Award Period
is substantially uncertain and (ii) no more than 90 days after the commencement
of the performance period to which the performance objective relates or, if less
than 90 days, the number of days which is equal to 25 percent of the relevant
performance period.  The Performance Objectives established with respect to a
Performance Unit Awards shall be specific performance targets established by the
Committee with respect to one or more of the following criteria selected

A-14


--------------------------------------------------------------------------------


 

by the Committee: (i) consolidated earnings before or after taxes (including
earnings before interest, taxes, depreciation and amortization); (ii) net
income; (iii) operating income; (iv) earnings per Share; (v) book value per
Share; (vi) return on stockholders’ equity; (vii) expense management; (viii)
return on investment; (ix) improvements in capital structure; (x) share price;
(xi) combined ratio; (xii) operating ratio; (xiii) profitability of an
identifiable business unit or product; (xiv) maintenance or improvement of
profit margins; (xv) market share; (xvi) revenues or sales; (xvii) costs;
(xviii) cash flow; (xix) working capital; (xx) return on assets; (xxi) customer
satisfaction; (xxii) employee satisfaction; (xxiii) economic value per Share,
(xxiv) underwriting return on capital and (xxv) underwriting return on equity. 
 The foregoing criteria may relate to the Company, one or more of its
subsidiaries or one or more of its divisions, units, partnerships, joint
ventures or minority investments, product lines or products or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or more peer group companies or indices, or any combination thereof, all as
the Committee shall determine.  In addition, to the degree consistent with
Section 162(m) of the Code (or any successor section thereto), the Performance
Objectives may be calculated without regard to extraordinary items.

(d)                                  The award period (the “Award Period”) in
respect of any grant of a Performance Unit Award shall be such period as the
Committee shall determine commencing as of the beginning of the fiscal year of
the Company in which such grant is made.  An Award Period may contain a number
of performance periods; each performance period shall commence on or after the
first day of the Award Period and shall end no later than the last day of the
Award Period.  If the Committee does not specify in a Performance Unit Award
agreement or elsewhere the performance periods contained in an Award Period,
each 12-month period beginning with the first day of such Award Period shall be
deemed to be a performance period.

(e)                                   Except as otherwise determined by the
Committee, Performance Units shall be cancelled if the participant’s continuous
employment with the Company or any of its subsidiaries shall terminate for any
reason prior to the end of the Award Period, except solely by reason of a period
of Related Employment as defined in Section 10, and except as otherwise
specified in this Section 8(e) or in Section 8(f).  Notwithstanding the
foregoing and without regard to Section 8(f), if an employee participant shall:

(i)                                      while in such employment, die or become
disabled as described in Section 9 prior to the end of an Award Period, the
Performance Unit Award for such Award Period shall be immediately canceled and
he, or his legal representative, as the case may be, shall receive as soon as
administratively feasible a payment in respect of such

A-15


--------------------------------------------------------------------------------


 

canceled Performance Unit Award equal to the product of (A)(i) the target number
of Performance Units for such Award multiplied by (ii) a fraction, the numerator
of which is equal to the number of full or partial months within the Award
Period during which employee was continuously employed by the Company or its
subsidiaries (including, for this purpose, the month in which the death or
disability occurs), and the denominator of which is equal to the total number of
months within such Award Period, multiplied by (B) the value of a Performance
Unit on the last day of the performance period in which the death or disability
occurred, multiplied by (C) the Performance Percentage determined by the Board
to have been achieved through the end of the performance period in which the
death or disability occurred; provided, however, that no such continuation shall
be deemed to have occurred for purposes of applying Section 8(f) in the event of
an Adverse Change in the Plan in respect of the participant following a Change
in Control; or

(ii)                                   retire with the approval of the Committee
in its sole discretion prior to the end of the Award Period, the Performance
Unit Award for such Award Period shall be immediately canceled; provided that
the Committee in its sole discretion may determine to make a payment to the
participant in respect of such canceled Performance Unit Award.

(f)                                     If within 24 months after a Change in
Control as defined in Section 11(a), a Trigger Event occurs, then with respect
to Performance Unit Awards that were outstanding on the date of the Trigger
Event (each, an “Applicable Award”), each such Applicable Award shall be
immediately canceled and, in respect thereof, such participant shall be entitled
to receive a cash payment equal to the product of (A) (i) the target number of
Performance Units for such Applicable Award multiplied by (ii) a fraction, the
numerator of which is equal to the number of full months within the Award Period
during which the participant was continuously employed by the Company or its
subsidiaries, and the denominator of which is equal to the total number of
months within such Award Period, multiplied by (B) the greater of (i) the value
of a Performance Unit immediately prior to the Change in Control and (ii) the
value of Performance Unit on the date the applicable Trigger Event occurs,
multiplied by (C) a Performance Percentage equal to 100%.  If following a Change
in Control, a Participant’s employment remains continuous through the end of an
Award Period, then the Participant shall be paid with respect to such Awards for
which he would have been paid had there not been a Change in Control and the
Actual Value shall be determined in accordance with Section 8(g) below.

A-16


--------------------------------------------------------------------------------


 

(g)                                  Except as otherwise provided in Section
8(f), as soon as practicable after the end of the Award Period or such earlier
date as the Committee in its sole discretion may designate, the Committee shall
(i) determine, based on the extent to which the applicable Performance
Objectives have been achieved, the Performance Percentage applicable to an Award
of Performance Units, (ii) calculate the Earned Value of the Performance Unit
Award and (iii) shall certify all of the foregoing to the Board of Directors. 
The Committee shall cause an amount equal to the Earned Value of the Performance
Units earned by the participant to be paid to him or his beneficiary.

(h)                                  Unless payment is deferred in accordance
with an election made by the participant in accordance with procedures adopted
by the Company, payment of any amount in respect of the Performance Units shall
be made by the Company no later than 2 1/2 months after the end of the Company’s
fiscal year in which such Performance Units are earned, and may be made in cash,
in Shares or partly in cash and partly in Shares as determined by the Committee.

9.             DISABILITY

For the purposes of this Plan, a participant shall be deemed to be disabled if
the Committee shall determine that the physical or mental condition of the
participant is such as would entitle him to payment of long-term disability
benefits under any disability plan of the Company or a subsidiary in which he is
a participant.

10.          RELATED EMPLOYMENT

For the purposes of this Plan, Related Employment shall mean the employment of a
participant by an employer which is neither the Company nor a subsidiary
provided: (i) such employment is undertaken by the participant and continued at
the request of the Company or a subsidiary; (ii) immediately prior to
undertaking such employment, the participant was an officer or employee of the
Company or a subsidiary, or was engaged in Related Employment as herein defined;
and (iii) such employment is recognized by the Committee, in its sole
discretion, as Related Employment for the purposes of this Section 10.  The
death or disability of a participant during a period of Related Employment as
herein defined shall be treated, for purposes of this Plan, as if the death or
onset of disability had occurred while the participant was an officer or
employee of the Company.

11.          CHANGE IN CONTROL

(a)                                   For purposes of this Plan, a “Change in
Control” within the meaning of this Section 11(a) shall occur if:

A-17


--------------------------------------------------------------------------------


 

(i)                                      Any person or group (within the meaning
of Section 13(d) and 14(d)(2) of the Exchange Act), other than White Mountains
Insurance Group, Ltd. or one of its wholly owned subsidiaries, or an underwriter
temporarily holding Shares in connection with a public issuance thereof or an
employee benefit plan of the Company or its affiliates, becomes the beneficial
owner (within the meaning of Rule 13d-3 under the Exchange Act) of thirty-five
percent (35%) or more of the Company’s then outstanding Shares and such
percentage exceeds the beneficial ownership percentage of the Company’s then
outstanding Shares attributed to White Mountains Insurance Group, Ltd., together
with its wholly owned subsidiaries;

(ii)                                   the Continuing Directors, as defined in
Section 11(b), cease for any reason to constitute a majority of the Board of the
Company; or

(iii)                                the business of the Company for which the
participant’s services are principally performed is disposed of by the Company
pursuant to a sale or other disposition of all or substantially all of the
business or business-related assets of the Company (including stock of a
subsidiary of the Company).

(b)                                  For the purposes of this Plan, “Continuing
Director” shall mean a member of the Board (A) who is not an employee of the
Company or its subsidiaries or of a holder of, or an employee or an affiliate of
an entity or group that holds, thirty-five percent (35%) or more of the
Company’s Shares and (B) who either was a member of the Board on October 18 th ,
2006, or who subsequently became a director of the Company and whose election,
or nomination for election, by the Company’s shareholders was approved by a vote
of a majority of the Continuing Directors then on the Board (which term, for
purposes of this definition, shall mean the whole Board and not any committee
thereof).

(c)                                   In the event of a Change in Control, the
Committee as constituted immediately prior to the Change in Control shall
determine the manner in which “market value” of Shares will be determined
following the Change in Control.

12.          TERMINATION WITHOUT CAUSE

For purposes of this Plan, “Termination Without Cause” shall mean a termination
of the participant’s employment with the Company or subsidiary or business unit
of the Company by the Company (or subsidiary or business unit, as applicable)
or, by a purchaser of the participant’s subsidiary or business unit after a
Change in Control as described in Subsection 11(a)(iii), other than (i) for
death or disability as described in Section 9 or (ii) for Cause.  “Cause” shall
mean (a) an act or omission by

A-18


--------------------------------------------------------------------------------


 

the participant that constitutes a felony or any crime involving moral
turpitude; or (b) willful gross negligence or willful gross misconduct by the
participant in connection with his employment which causes, or is likely to
cause, material loss or damage to the Company, subsidiary or business unit.
Notwithstanding anything herein to the contrary, if the participant’s employment
with the Company, subsidiary or business unit  shall terminate due to a Change
in Control as described in Subsection 11(a)(iii), where the purchaser (the
“Purchaser”), as described in such subsection, formally assumes the Company’s
obligations under this Plan or places the participant in a similar or like plan
with no diminution of the value of the awards, such termination shall not be
deemed to be a “Termination Without Cause.”

13.          CONSTRUCTIVE TERMINATION

“Constructive Termination” shall mean a termination of employment with the
Company or a subsidiary at the initiative of the participant that the
participant declares by prior written notice delivered to the Secretary of the
Company to be a Constructive Termination by the Company or a subsidiary and
which follows (a) a material decrease in his total compensation opportunity or
(b) a material diminution in the authority, duties or responsibilities of his
position with the result that the participant makes a determination in good
faith that he cannot continue to carry out his job in substantially the same
manner as it was intended to be carried out immediately before such diminution. 
Notwithstanding anything herein to the contrary, Constructive Termination shall
not occur within the meaning of this Section 13 until and unless 30 days have
elapsed from the date the Company receives such written notice from the
participant without the Company curing or causing to be cured the circumstance
or circumstances described in this Section 13 on the basis of which the
declaration of Constructive Termination is given.

14.          ADVERSE CHANGE IN THE PLAN

An “Adverse Change in the Plan” shall mean

(a)                                   termination of the Plan pursuant to
Section 19(a);

(b)                                  amendment of the Plan pursuant to Section
18 that materially diminishes the value of Awards that may be granted under the
Plan, either to individual participants or in the aggregate, unless there is
substituted concurrently authority to grant long-term incentive awards of
comparable value to individual participants in the Plan or in the aggregate, as
the case may be; or ,

(c)                                   in respect of any holder of an Award a
material diminution in his rights held under such Award (except as may occur
under the terms of the

A-19


--------------------------------------------------------------------------------


 

Award as originally granted) unless there is substituted concurrently a
long-term incentive award with a value at least comparable to the loss in value
attributable to such diminution in rights.

In no event shall any amendment of the Plan or an Award contemplated by Section
15 hereof be deemed an Adverse Change in the Plan.

15.          DILUTION AND OTHER ADJUSTMENTS

In the event of any change in the Outstanding Shares of the Company by reason of
any stock split, stock or extraordinary cash dividend, recapitalization, merger,
consolidation, reorganization, combination or exchange of Shares or other
similar event, or in the event of an extraordinary cash dividend or other
similar event, and if the Committee shall determine, in its sole discretion,
that such change equitably requires an adjustment in the number or kind of
Shares that may be issued under the Plan pursuant to Section 4, in the number or
kind of Shares subject to, or the Stock Option price per share under, any
outstanding Stock Option, in the number or kind of Shares which have been
awarded as Restricted Stock or in the repurchase option price per share relating
thereto, in the target number of Performance Shares which have been awarded to
any participant, or in any measure of performance, then such adjustment shall be
made by the Committee and shall be conclusive and binding for all purposes of
the Plan.

16.          DESIGNATION OF BENEFICIARY BY PARTICIPANT

A participant may name a beneficiary to receive any payment to which he may be
entitled in respect of Performance Shares, Performance Units or Stock
Appreciation Rights under the Plan in the event of his death, on a form to be
provided by the Committee.  A participant may change his beneficiary from time
to time in the same manner.  If no designated beneficiary is living on the date
on which any amount becomes payable to a participant’s executors or
administrators, the term “beneficiary” as used in the Plan shall include such
person or persons.

17.          MISCELLANEOUS PROVISIONS

(a)                                   No employee or other person shall have any
claim or right to be granted an Award under the Plan.  Neither the Plan nor any
action taken hereunder shall be construed as giving an employee any right to be
retained in the employ of the Company or any subsidiary.

(b)                                  A participant’s rights and interest under
the Plan may not be assigned or transferred in whole or in part either directly
or by operation of law or otherwise (except in the event of a participant’s
death), including but not limited to, execution, levy, garnishment, attachment,
pledge, bankruptcy

A-20


--------------------------------------------------------------------------------


 

or in any other manner and no such right or interest of any participant in the
Plan shall be subject to any obligation or liability or such participant.

(c)                                   No Shares shall be issued hereunder unless
counsel for the Company shall be satisfied that such issuance will be in
compliance with applicable Federal and state securities laws and Bermuda law.

(d)                                  The Company and its subsidiaries shall have
the right to deduct from any payment made under the Plan any federal, state or
local income or other taxes required by law to be withheld with respect to such
payment.  It shall be a condition to the obligation of the Company to issue
Shares upon exercise of a Stock Option, upon settlement of a Stock Appreciation
Right, or upon payment of a Performance Share or a Performance Unit that the
participant (or any beneficiary or person entitled to payment under Section
5(d)(iii)(C) hereof) pay to the Company, upon its demand, such amount as may be
required by the Company for the purpose of satisfying any liability to withhold
Federal, state or local income or other taxes.  If the amount requested is not
paid, the Company may refuse to issue Shares.

(e)                                   The expenses of the Plan shall be borne by
the Company.  However, if an Award is made to an employee of a subsidiary:

(i)                                      if such Award results in payment of
cash to the participant, such subsidiary shall pay to the Company an amount
equal to such cash payment; and

(ii)                                   if the Award results in the issuance to
the participant of Shares, such subsidiary shall pay to the Company an amount
equal to fair market value thereof, as determined by the Committee, on the date
such Shares are issued (or, in the case of issuance of Restricted Stock or of
Shares subject to transfer and forfeiture conditions, equal to the fair market
value thereof on the date on which such Shares are no longer subject to
applicable restriction), minus the amount, if any received by the Company in
exchange for such Shares.

(f)                                     The Plan shall be unfunded.  The Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure the payment of any Award under the Plan.

(g)                                  By accepting any Award or other benefit
under the Plan, each participant and each person claiming under or through him
shall be conclusively deemed to have indicated his acceptance and ratification
of, and consent to, any action taken under the Plan by the Company, the Board or
the Committee.

(h)                                  If a Purchaser of a subsidiary or business
unit agrees to fully assume the obligations of the Company under a Participant’s
outstanding Awards

A-21


--------------------------------------------------------------------------------


 

under the Plan or to replace them with similar or like awards with no diminution
of value of the Awards as described in Section 12, then the Company shall be
released from its obligations to such Participant with respect to such Awards
without the requirement of any action by or approval of the Participant.  If a
Purchaser declines to assume or replace such obligations, the Company shall
remain obligated under the Awards as provided in the Plan.

18.          AMENDMENT

The Plan may be amended at any time and from time to time by the Board, but no
amendment which increases the aggregate number of Shares which may be issued
pursuant to the Plan or the class of employees eligible to participate shall be
effective unless and until the same is approved by the shareholders of the
Company.  No amendment of the Plan shall adversely affect any right of any
participant with respect to any Award previously granted without such
participant’s written consent.

19.          TERMINATION

This Plan shall terminate upon the earlier of the following dates or events to
occur:

(a)                                   the adoption of a resolution of the Board
terminating the Plan; or

(b)                                  ten years from the date the Plan is
initially or subsequently approved and adopted by the shareholders of the
Company in accordance with Section 19 hereof.

No termination of the Plan shall alter or impair any of the rights or
obligations of any person, without his consent, under any Award previously
granted under the Plan.

 

 

A-22


--------------------------------------------------------------------------------